DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Species



    PNG
    media_image1.png
    337
    613
    media_image1.png
    Greyscale



Examinable Species
The examinable species is represented by Formula 10E:

    PNG
    media_image2.png
    552
    418
    media_image2.png
    Greyscale
 



    PNG
    media_image3.png
    434
    472
    media_image3.png
    Greyscale

	Formula 10E reads on applicants’ Formula 1 wherein A21 is pyridine (one of X1-X4 = N; office selects X1 = N; X21 = O; X22 = O; A22 = phenyl. Formula 10E reads on Claims 1-2, 7, 10-18. Claims 3-6, 8-9, 19-20 are withdrawn from further consideration as not reads in on the examinable species. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 7, 10, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2015/0236262).

Regarding Claims 1-2, 7, 18, Cho teaches Formula 10E (page 1, above). 
The A21, X21, X22 and A22 groups are independently defined from a finite list of substituent options, above. The finite list of substituent options in each category are viewed as functionally equivalent whereby upon the independent selection of said substituent groups results in obvious variant of generic Formula 10E.
One such variant reading on applicants’ Formula 1 shows A21 is pyridine (one of X1-X4 = N; office selects X1 = N); X21 = O; X22 = O; A22 = phenyl.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 10E by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1-2 and 18).
	The variant of Formula 10E:
Reads on 
    PNG
    media_image4.png
    77
    132
    media_image4.png
    Greyscale
X and Y = O (per claim 7)

	

Regarding Claims 10 and 13-15, 17, Cho teaches an organic light-emitting device includes: a first electrode; a second electrode facing the first electrode; and an organic layer including an emission layer between the first electrode and the second electrode. The emission layer includes at least one compound selected from carbazole-based compounds, and at least one compound selected from heterocyclic compounds (Formula 10E) (abstract) (per claim 10).
Formula 10E is used as one of the host materials (paragraphs 146-147) (per claim 13).
The emission layer contains a phosphorescent dopant (paragraph 377) (per claim 14)
The phosphorescent dopant can be represented by PD4 (page 106):

    PNG
    media_image5.png
    198
    222
    media_image5.png
    Greyscale
reads on 
    PNG
    media_image6.png
    140
    79
    media_image6.png
    Greyscale
(per claim 15)
The emission layer includes at least one compound selected from carbazole-based compounds, and at least one compound selected from heterocyclic compounds (Formula 10E) is viewed as a formulation comprising Formula 10E (per claim 17).

Allowable Subject Matter
Claim 11-12 and16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The inventive material in a charge transporting layer or blocking layer (per claims 11-12)
The inventive material as a thermally delayed fluorescent dopant (per claim16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786